Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I (claims 1-8 and 17-20) and species A in the reply filed on 09/17/2021 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/17/2021.  Claim 1 is directed towards modeling a smear density whereas claim 17 is directed towards modeling a cladding thickness profile. Applicant defines smear density ([0011]) as the ratio between                                
                                    
                                        
                                            A
                                            r
                                            e
                                            
                                                
                                                    a
                                                
                                                
                                                    F
                                                    u
                                                    e
                                                    l
                                                
                                            
                                        
                                        
                                            A
                                            r
                                            e
                                            
                                                
                                                    a
                                                
                                                
                                                    I
                                                    n
                                                    t
                                                    e
                                                    r
                                                    i
                                                    o
                                                    r
                                                     
                                                    C
                                                    r
                                                    o
                                                    s
                                                    s
                                                    -
                                                    s
                                                    e
                                                    c
                                                    t
                                                    i
                                                    o
                                                    n
                                                
                                            
                                        
                                    
                                
                            . As such, the smear density is not necessarily dependent on the cladding thickness and therefore claims 1 and claims 17 are independent or distinct because, as disclosed, the different species have mutually exclusive characteristics. In particular, the two species contain distinct modeling steps; one method being modeling a smear density, and the other method being modeling a cladding thickness. Therefore, claims 17-20 are withdrawn as being drawn to a non-elected species.   
Accordingly, claims 1-20 are pending with claims 9-20 withdrawn. Claims 1-8 are examined herein. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is indefinite as the relationship between a smear density profile and average burnup is unclear. The burn-up ([0040]) is a measure of fission that occurs in the fissile fuel and is influenced by several physical factors including, for example, neutron flux distribution (e.g., areas of high flux correspond to areas of high burn-up), poison distribution, temperature, coolant flow, heat rate, etc ([0041]). Therefore, it is unclear how a smear density profile, i.e., a chart or graph, could increase the average burnup at a plurality of locations. Additionally, this claim does not introduce an additional method step nor does it further limit a method step already recited, so it is unclear what effect this limitation is intended to have on the recited process. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ogata et al. “Development and Validation of ALFUS: An Irradiation Behavior and Analysis Code for Metallic Fast Reactor Fuels” in view of Yokoyama et al. US Pub 20050220251. 
Regarding claim 1, Ogata discloses a method of manufacturing a fuel element (Pg. 113 and Fig. 1), the method comprising: modeling fuel strain along a longitudinal axis of a fuel element (See Fig. 1; Fig. 7/8) and modeling a smear density profile (See Fig. 7-9). 
While Ogata does not explicitly disclose constructing a fuel element, Ogata does disclose that “the methodology developed for ALFUS can be a basis for the design procedure, which can optimize the metallic fuel pin geometry—for example, smear density, plenum volume, and cladding thickness” (Pg. 122). Accordingly, Ogata suggests a step of constructing the fuel element to have a tubular interior volume (Fig. 3: cladding) storing a fissionable composition (Fig. 3: fuel slug); the fissionable composition in thermal transfer contact with an interior surface of the fuel element (see Fig. 3(II): the fuel slug and cladding are in thermal transfer contact) and having a smear density based on the modeled smear density profile (See Fig. 3 (I-III), Pg. 117-118: the fuel elements are constructed using different radius for the fuel and cladding and are therefore have a smear density based on the modeled smear density profile of                                 
                                    S
                                    D
                                    =
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    r
                                                                
                                                                
                                                                    o
                                                                
                                                                
                                                                    s
                                                                    l
                                                                    u
                                                                    g
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    r
                                                                
                                                                
                                                                    i
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                    *
                                    100
                                    )
                                
                            . It would have been obvious to utilize the results of the ALFUS code to construct the fuel element based on the modeling and such a modification provides the advantage of optimizing the fuel pin geometry to achieve a target burnup at certain temperatures (Pg. 122). 
Ogata discloses the relationship between smear density and strain (Fig. 9) but does not explicitly disclose discrete regions of smear density to offset the modeled strain.
Yokoyama teaches modeling a smear density profile along the longitudinal axis (Fig. 17; [0132]) of a fuel element ([0132]) wherein along the longitudinal axis the modeled smear 
As shown in Fig. 7/8 of Ogata, the fuel element has two regions of locally decreased strain in the bottom and top of the axial length of the core which correspond to the axial locations of the increased smear densities (2c/2b) at the bottom and top of the axial length of the reactor core of Yokoyama. Therefore, the combination of the method of Ogata with the modeling of Yokoyama would have produced the method step comprising modeling a smear density profile along the longitudinal axis of the fuel element to offset the modeled fuel strain such that at least one region of locally decreased strain corresponds to a region of locally increased smear density.  
Accordingly, it would have been obvious to modify the method of Ogata with the method of Yokoyama for the predictable result of a “decrease in thermal power of the reactor core due to the decrease in reactivity can be suppressed, the control of the flow rate of steam and the control range of the reflector moving speed may be limited or may be omitted in some cases, and as a result, a fast reactor can be provided which is driven by simple operation and which has high safety and superior efficiency” ([0143]). 
Regarding claim 2, the above-described combination teaches all the elements of the parent claim. Ogata further discloses wherein the smear density profile increases average burnup at a plurality of locations along the longitudinal axis of the fuel element (Pg. 112 “ALFUS can be a basis for the design procedure, which can optimize the metallic fuel pin geometry—for example, smear density, plenum volume, and cladding thickness—to achieve a target burnup at a certain temperature”). 
Regarding claim 3, the above-described combination teaches all the elements of the parent claim. Yokoyama further teaches wherein the modeled smear density approximates an inverted Gaussian shape (As shown in Fig. 17, the modeled smear density has 3 different values over the normalized longitudinal length of the core in over 8 discrete regions and when graphed approximate an inverted Gaussian shape). 

    PNG
    media_image1.png
    265
    473
    media_image1.png
    Greyscale

Fig. 1: Graphical representation of the modeled smear density of Yokoyama over the normalized longitudinal length of the core height from Fig. 17 and paragraph [0132] of the specification.

Regarding claim 4, the above-described combination teaches all the elements of the parent claim. Yokoyama further teaches wherein the smear density of the fuel element is higher at a first end of the fuel element than at a second opposite end of the fuel element (Fig. 19: 2i is 1.25 and at the opposite end 2e is 1.2). It would have been obvious to modify the method of Ogata with the smear density profile of Yokoyama for the same predictable advantages as described above in claim 1. 
Regarding claim 5, the above-described combination teaches all the elements of the parent claim. Yokoyama further teaches wherein the first end of the fuel element (Fig. 26: top end of 131) is proximate a coolant exit point (137) within a fuel assembly (see Fig. 26) and the second opposite end of the fuel element (bottom end of 131) is proximate a coolant entry point (135) of the fuel assembly (see Fig. 26). It would have been obvious to modify the method of Ogata with the fuel assembly of Yokoyama as it produces no unexpected results. A skilled artisan would recognize that a nuclear reactor core contains fuel assemblies with a structured group of fuel elements and such a modification provides the advantage of preventing an uneven increasing in power of the fuel pin bundle and suppressing the thermal spike phenomenon ([0164]). 
Yokoyama teaches the claimed invention in reversed order but does not explicitly teach a first end proximate a coolant entry point and the second end proximate a coolant exit point. However, it would have been obvious to rearrange the low and high fissile material regions (140, 142) based on the heat exchange properties of the fuel assembly. A skilled artisan would recognize the smear density is related to the amount of fissionable fuel content and the amount of fissionable fuel is directly related to the heat exchange properties. A skilled artisan would also recognize that a higher smear density would have a higher fissionable fuel content which would result in a higher temperature and the coolant heats up as it travels from the bottom to the top of the fuel element as it dissipates heat. Therefore, it would have been obvious to have the highest smear density region at the bottom of the fuel element, which has the highest temperature, for temperature control such that more heat can be dissipated which would result in the highest output. 
Regarding claim 6, the above-described combination teaches all the elements of the parent claim and in this combination Yokoyama further teaches wherein the fuel element comprises at least three sections, a first section (2c) proximate a first longitudinal end of the fuel element (top), a third section (2b) proximate a second longitudinal end of the fuel element (bottom), and a second section (2a) between the first and third sections (2a is between 2b/2c), wherein an average smear density of the first section is greater than an average smear density of the second section (2c has a smear density of 1.20 and 2a has a smear density of 1.00), and wherein an average smear density of the third section is greater than the average smear density of the second section (2b has a smear density of 1.20 and 2a has a smear density of 1.00).
Regarding claim 7, the above-described combination teaches all the elements of the parent claim. While Yokoyama does not explicitly teach the modeled smear density profile includes regions of increased smear density that correspond to regions of decreased neutron flux, a skilled artisan would recognize that the neutron flux is highest in the center of the core and lower at the top and bottom of the core. Therefore, as suggest by Yokoyama, the increased regions of smear density (2c/2b) at the top and bottom of the reactor core would correspond to regions of decreased neutron flux.  It would have been obvious to modify the method of Ogata with the smear density profile of Yokoyama for the same predictable advantages as described above in claim 1.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ogata et al. “Development and Validation of ALFUS: An Irradiation Behavior and Analysis Code for Metallic Fast Reactor Fuels” in view of Yokoyama et al. US Pub 20050220251 and further in view of Randall et al. US Pub 20140169516. 
Regarding claim 8, the above-described combination teaches all the elements of the parent claim. Ogata discloses a modeled fuel strain (Fig. 7/8) and the modeling can be a basis for the design procedure, which can optimize the metallic fuel pin geometry- for example, cladding thickness (Pg. 112) but does not explicitly disclose a variable cladding thickness. 
Randall teaches constructing a fuel element (Fig. 4) comprising construct constructing the fuel element to have a variable cladding thickness along the longitudinal axis ([0026] “Outer diameter doc2 may be reduced in 214 c while inner diameter dic1 and fuel element width df1 are held uniform, by thinning cladding in axial zone 214 c during manufacture”). 
Randall teaches constructing a fuel element with a variable cladding thickness along the longitudinal axis but does not explicitly teach the variable cladding thickness is to offset the modeled fuel strain. However, Randall teaches that “cladding thickness, fuel element shape, and/or fuel rod shape may not require uniformity, and can be individually adjusted to optimize fuel performance based on anticipated conditions at different axial positions” ([0016]). One of ordinary skill in the art could have applied the teaching of Randall to the modeled fuel strain of Ogata and through routine experimentation individually adjust the cladding thickness at different axial positions based on the anticipated operating conditions to offset the modeled fuel strain and optimize the fuel performance ([0016]), safety margins and/or operating limits ([0027]), thereby rending claim 8 obvious. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563. The examiner can normally be reached Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER M POON/Supervisory Patent Examiner, Art Unit 3643